Title: To James Madison from William Lattimore, 19 March 1805
From: Lattimore, William
To: Madison, James


Sir,
Norfolk, March 19th, 1805.
I solicit the favor of your attention to a few observations, as preliminary to a request which I shall make, in relation to a question concerning certain lots and land, in the town of Natchez, claimed by the corporation of said town, and the trustees of Jefferson College; which, from various causes that have retarded its decision, is still pending before Congress.
The trustees, you know, claim by virtue of so much of the 12th section of the act, entituled “An Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee,” as excepts “such town lots, not exceeding two in the town of Natchez, and such an out lot adjoining the same, not exceeding thirty acres, as may be the property of the United States, to be located by the governor of the Mississippi territory, for the use of Jefferson College.” The claim of the corporation, is founded upon an original reservation; for an explanation of which, I beg leave to refer you to a report made the 7th. of February last, by a committee of the House of Representatives, and to two depositions, which I take the liberty herewith to inclose you, relative to this subject. Others (reports and depositions) on the same subject, and to the same effect, are in the office of the clerk of the House of Representatives.

Doubts have existed, whether the land described in the above mentioned documents, as lying between the front street of the town of Natchez and the river bluff, can with propriety be called “an out lot;” and consequently, whether the location of it, which has been made for the use of the College, is in conformity with the grant made to that institution. But waving this consideration, I shall suggest others, which, I presume, will be deemed sufficient ground for the request which concludes this communication.
The corporation, not considering the powers of the Commissioners appointed under the authority of the act already mentioned, as competent to the adjudication of their claim, and not willing to trust its support merely to parole testimony (in which it seems to abound) judged it prudent to resort to the justic[e] of Congress, in the expectation of securing what they conceived to be their right, by obtaining a title to the land in question, from the United States. And I have no hesitation to say, that I believe this object would have been obtained, had not the location been made in favor of the College, while the question was pending. Whether this interfering and embarrassing act, may produce a different result, or not, is not so easily conceived. The land however, as I understand, has not yet been surveyed. But should this be done, the next step, I apprehend, would be, an application to the department of state, for a patent to complete the title of the College.
From the insertion of the words, “as may be the property of the United States,” I infer that it was the intention of Congress, when making the donation to the College, to give such lands only as were free from conflicting claims, or as might eventually be determined, by the proper tribunal, to be the property of the United States. Whether the land in question, can in a strict equitable sense, be considered as such, when the claim of the Corporation is presented in the same view, is a question which I shall not presume to determine. But whether a knowledge of the existence of conflicting claims, may not be a sufficient reason for delaying the completion of the title of the College, until such claims are decided, is respectfully submitted to the proper executive discretion.
If the patent is issued in favor of the college, before the question is determined by Congress, an insuperable legal obstacle, may be thrown into the way of an equitable legislative adjustment. My own conviction is, that the claim of the Corporation, is founded on principles of justice: And I apprehend, for reasons given in the reports already mentioned, that, if the opposite claim should be established, humanity would not soon cease to feel and deplore, the grievous consequences of such an event.
But on the other hand, if the claim of the corporation should be confirmed, the interest of the college may be secured, by the location of other land, which the grant would authorize, in the same town, of very considerable, if not of equal, value. At least, I am warranted in this conclusion, by a communication to Congress, in relation to this subject.
It is, Sir, from these considerations, that I am induced to request, that a patent may not be issued in favor of Jefferson College, for the land described in the reports and depositions referred to, as lying between the front street of the town of Natchez and the river bluff, nor for the two town lots therein also mentioned until the question relative thereto now before Congress, shall be decided by that body. I have the honor to be, Sir, very respectfully Your most Obt. Servt.
Wm Lattimore

P.S. It is intended to send copies of the above, to the board of trustees of Jefferson College, and the Corporation of the City of Natchez.

